MEMORANDUM **
Horacio Adame-Chavarria and Rosa Maria Adame, married natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
In their opening brief, petitioners do not challenge the BIA’s denial of their motion to reopen or address their eligibility for Convention Against Torture (“CAT”) relief, and have therefore waived any challenge to the BIA’s denial of their motion to reopen and its determination that they have not demonstrated prima facie eligibility for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review petitioners’ contention regarding the applicability of Matter of Romalez-Alcaide, 23 I. & N. Dec. 423 (BIA 2002) (en banc), to their case because they failed to exhaust that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (this court generally lacks jurisdiction to review contentions not raised before the agency).
Petitioners’ remaining contentions are unavailing.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.